21-10360-tmd Doc#3 Filed 05/04/21 Entered 05/04/21 15:27:21 Main Document Pg 1 of 5




                                     81,7('67$7(6%$1.5837&<&2857
                                        :(67(51',675,&72)7(;$6
                                           AUSTIN
                                           BBBBBBBBBBBBBB',9,6,21


                                                                                       21-10360-tmd
  ,Q5H                                             &DVH1RBBBBBBBBBBBBBBBBBBBBBBBB
                                                               
                 
                                                     &KDSWHUBBBBBBBBBBB     11
            WC     Culebra         Crossing SA, L
              BBBBBBBBBBBBBBBBBBBBB
                                                0




                                    /,672)&5(',72569(5,),&$7,21


  7KHDERYHQDPHGGHEWRU V KHUHE\YHULILHVWKDWWKHDWWDFKHGOLVWRIFUHGLWRUVLVWUXHDQGFRUUHFWWRWKH
  EHVWRIWKHLUNQRZOHGJH


  Natin Paul, Authorized Representative                                                       May 4, 2021
  BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                           BBBBBBBBBBBBBBBBBBBBBB
  'HEWRU                                          'DWH




  BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                            BBBBBBBBBBBBBBBBBBBBBB
  -RLQW'HEWRU                                                                                'DWH
21-10360-tmd Doc#3 Filed 05/04/21 Entered 05/04/21 15:27:21 Main Document Pg 2 of 5




  WC Culebra Crossing SA, LP
  814 Lavaca Street
  Austin, TX 78701

  Mark H. Ralston
  Fishman Jackson Ronquillo PLLC
  Three Galleria Tower
  13155 Noel Road, Suite 700
  Dallas, TX 75240

  Office of the US Trustee
  903 San Jacinto Boulevard
  Room 230
  Austin, TX 78701

  Timber Culebra, LLC
  c/o Steve Chiscano
  Gonzalez, Chiscano, Angulo & Kasson, P.C.
  9601 McAllister Freeway, Suite 401
  San Antonio, Texas 78216

  Timber Culebra, LLC
  c/o: Steve Benesh, Jeremy Dunbar,
          Chris Doson
  Bracewell LLP
  111 Congress Avenue, Suite 2300
  Austin, Texas 78701-4061

  WellMed Medical Management, Inc
  c/o Mark Feinberg
  8637 Fredericksburg Rd., Suite 360
  San Antonio, TX 78251

  ABH Property Management, LLC
  Alicia Hernandez
  103 Riviera Dr.
  San Antonio, TX 78213

  Malley & Malley, LP
  5615 Bicentennial Drive, Suite 101
  San Antonio, TX 78219

  Prestonwood Landscape Services, LLC
  PO Box 542466
  Dallas, TX 75354-2466



  5608733.1
21-10360-tmd Doc#3 Filed 05/04/21 Entered 05/04/21 15:27:21 Main Document Pg 3 of 5




  PJS of Texas, Inc. (Professional) Janitorial Services
  P.O. Box 678545
  Dallas, TX 75267-8545

  LED of San Antonio, LLC
  13119 Lookout Ridge
  San Antonio, TX 78233
  Oil Change Express, Ltd.
  Attn: Eric A. Galindo
  731 Abbott Ridge
  Saint Hedwig, TX 78152

  Texas Parking Lots
  231 Highway 46 West
  Boerne, TX 78006

  TKM ASIAN LLC | Happy Guy Chinese Rest
  Attn: Yuanyuan Zhang
  6401 Rochester Drive #160
  Houston, TX 77036

  Bolin Plumbing, Ltd.
  PO Box 1161
  Helotes, TX 78023

  WR Sharp LLC
  Attn: Willard Sharp
  5440 Babcock Road., Suite A-100
  San Antonio, TX 78240-3946

  Rehler Vaughn & Koone, Inc.
  745 E. Mulberry Ave., Suite 601
  San Antonio, TX 78212

  Inoca Holdco II LLC
  P.O. Box 19047
  Austin, TX 78760

  Cuong LOI & Namphuong LOI | BOBATEA GARDEN
  11502 Spyglass Hills
  San Antonio, TX 78253

  Lawmen Security, Inc.
  P.O. Box 700031
  San Antonio, TX 78270-0031


  5608733.1
21-10360-tmd Doc#3 Filed 05/04/21 Entered 05/04/21 15:27:21 Main Document Pg 4 of 5




  La Pelu Hair Design
  Attn: Jonathan Gutierrez
  10210 Canton Field
  San Antonio, TX 78245

  CPS Energy
  P.O. Box 2678
  San Antonio, TX 78289-0001

  Waste Management of Texas Inc.
  P.O. Box 660345
  Dallas, TX 75266-0345

  Bogart's Cocktails
  Attn: Armida G. Alvarado
  8323 Culebra Rd., Suite 106
  San Antonio, TX 78251

  Elite Lighting Designs, Inc.
  8442 Gault Lane
  San Antonio, TX 78209

  Imagine Book & Record Store
  Attn: Don Hurd & Irma Hurd
  8373 Culebra Road, Suite 201B
  San Antonio, TX 78251

  Credit Central of Texas LLC
  Attn: Carrie Romero
  700 E North Street #15
  Greenville, NC 29601

  San Antonio Dental Center
  Attn: Frank Aryan
  8373 Culebra Road., Suite 102A
  San Antonio, TX 78251

  Accurate Pest Control
  PO Box 34775
  San Antonio, TX 78265

  Darlene Regina Brown dba Fully Promoted
  6910 Benward Lane
  San Antonio, TX 78250




  5608733.1
21-10360-tmd Doc#3 Filed 05/04/21 Entered 05/04/21 15:27:21 Main Document Pg 5 of 5




  San Antonio Water Systems
  P.O. Box 2990
  San Antonio, TX 78299

  Never Falter Crossfit
  Attn: Marcos Rodriguez
  9331 Silver Vista
  San Antonio, TX 78254

  True Gospel Fellowship Church CLGI
  Attn: Rhonda Walton
  9810 Wind Dancer
  San Antonio, TX 78251

  Will's All Pro Plumbing & Air Conditioning
  7847 Fortune Drive
  San Antonio, TX 78250

  Osbaldo Flores dba Osbaldo Flores Automotive Repair
  8333 Culebra Road, Suite 101B
  San Antonio, TX 78251

  La Garita International Food Market & Restaurant
  Attn: Pedro Alicea
  10351 Mt. Hood
  San Antonio, TX 78251

  Alliance Tax Advisors
  433 E. Las Colinas Boulevard
  Irving, TX 75039

  Kafe Kora, LLC
  Attn: Adja Nfor
  8631 Laguna Rio
  San Antonio, TX 78251




  5608733.1
